Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 17/675,702 filed on 02/18/2022. 
Claims 1 – 20 are cancelled.
Claims 21 – 40 are added as new.
Claims 21 – 40 are pending and ready for examination.


Priority
 This application is a continuation of U.S. application no. 16/403,362 (now, Patent no. US 11,297,530 B2) filed on 05/03/2019, which claims priority to U.S. provisional application no. 62/755,101 filed on 11/02/2018.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 27 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over claims 12, 14 and 17, respectively of Patent no. US 11,297,530 B2 (application no. 16/403,362). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards method of handling packets in a mobile wireless network. With respect to the independent claims of the instant application and the patent, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent
Instant application no. 17/675,702 
Patent no. 11,297,530  B2
21. A method by a user equipment (UE) for handling packets in a mobile wireless network, the method comprising: 
receiving a packet handling instruction for a quality of service (QoS) flow of a protocol data unit (PDU) session from a session management function (SMF); 
obtaining at least one of a packet delay threshold (PDT) and a maximum packet delay threshold (MPDT) based on the packet handling instruction; wherein MPDT is larger than PDT; and 



performing one of delivering and dropping a packet according to the packet handling instruction.
12. A method of handling packets in a mobile wireless network, by at least one device in at least one user plane path comprising: 
receiving packet handling instructions for a quality of service (QoS) flow of a protocol data unit (PDU) session from a session management function (SMF); 
obtaining at least one of a packet delay threshold (PDT) for the at least one device and a maximum packet delay threshold (MPDT) for the at least one device based on the received packet handling instructions; wherein the MPDT and the PDT are associated with a packet of same QoS flow and the MPDT is larger than the PDT; and 
performing one of delivering and dropping the packet of the QoS flow when a packet delay of the packet exceeds at least one of the PDT and the MPDT.


As can be seen from the direct claim comparison of Table 1, claim 21 of instant application is broader version of claim 12 of patent 11,297,530. The dissimilar part of the claims are underlined. The user equipment (UE) in the instant claim is an obvious variation of user plane path of the patented claim. Similar comparison can be shown for instant claim 40 vs. patented claim 17.
 Therefore, claims 21, 27 and 40 of the instant application is rejected on the ground of ODP as being unpatentable over claims 12, 14 and 17 of the Patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 29 – 33 recite the limitation, “the UE's capability for the packet handling instruction”.
There is insufficient antecedent basis for the limitation “the UE's capability” in the claims. The linking claim 21 or any previous statement does not recite the limitation “UE's capability”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 25 – 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (BAE hereinafter referred to BAE) (EP 3603170 A1) (Description from EPO is attached) in view of Berger et al. (Berger hereinafter referred to Berger) (US 2005/0008019 A1).

Regarding claim 21, BAE teaches a method (Title, METHOD AND APPARATUS FOR CONFIGURING QOS FLOW IN WIRELESS COMMUNICATION SYSTEM) by a user equipment (UE) for handling packets in a mobile wireless network (Pg.5: second last para, if UE receives QoS rule .. and DL packet matching the QoS rule, the UE generates UL QoS rule from the received DL packet. therefore, UE handles packets …), the method comprising: 
receiving a packet handling instruction for a quality of service (QoS) flow (Pg.9: middle para, SMF transfers to the UE a QoS rule to be used during UL traffic discrimination and QoS security; QoS rule transferred to the UE includes…. Here, the QoS rule is a packet handling instruction for a QoS flow) of a protocol data unit (PDU) session from a session management function (SMF) (Pg.11: para 3, The RAN having received one or a plurality of QoS profiles from one or a plurality of QoS flows transferred by a PDU session determines the number of data radio bearers (DRBs) to be used to transfer the QoS flows between the UE and the RAN. Here, QoS flow is associated with PDU session. Therefore, UE receives QoS flow of a PDU session from SMF); 
obtaining at least one of a packet delay threshold (PDT) (Pg.9: 3rd last para, QoS parameters required for the QoS processing characteristic of the QoS flow indicated by this QoS rule. The parameters are a flow type, priority level, packet delay budge. Here, packet delay budget is considered as a PDT; therefore, a PDT is obtained based on packet handling instructions) and a maximum packet delay threshold (MPDT) (due to alternative language “at least one of” in the claim, examiner points one limitation only) based on the packet handling instruction; and 
performing one of delivering and dropping a packet according to the packet handling instruction (Pg.11: 3rd last para, UE performs IP flow to QoS flow mapping by applying the UL QoS rule updated, and marks the QoS flow id ... The UE transfers the UL data packet to the RAN. Therefore, UE delivers a packet according to the QoS rule / packet handling instruction).
BAE does not specifically teach
wherein MPDT is larger than PDT.
However, Berger teaches (Title, Dynamic adjustment of AAL2 Timer_CU in voice and data multiplexing over AAL2 connections)
obtaining at least one of a packet delay threshold (PDT) ([0008], Timer_CU determines the maximum delay before a particular CPS-packet is scheduled for transmission in a cell; [0034], Timer_CU is preferably set according to the maximum latency of data from the most time sensitive application in a CPS_PDU. Here, Timer_CU is considered as PDT, as the timer corresponds to a latency/ delay of packet transmission and it is determined/ set based on the delay. Therefore, Timer_CU is a PDT) and a maximum packet delay threshold (MPDT) ([0037], MPDT is determined according to characteristic of the data, apart from the type of function and/or application producing and/or requiring that data); wherein MPDT is larger than PDT ( [0042], MPDT of the application providing the data for this new packet is larger than current value of Timer_CU; Claim 37: Timer_CU of each of ATM cell is settable to a value not greater than the MPDT timer value of CPS packet. therefore, MPDT is larger than PDT).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BAE as mentioned above and further incorporate the teaching of Berger. The motivation for doing so would have been to provide a method for selective transmission of time-sensitive data over an ATM (asynchronous transfer mode) network, which dynamically adjusts the value of the MPDT timer according to the state of the system in order to improve bandwidth usage (Berger, [0002] and [0035]).

Regarding claim 25, the combination of BAE and Berger teaches all the features with respect to claim 21 as outlined above.
BAE further teaches 
wherein the obtaining at least one of the PDT and the MPDT comprises one of: 
creating one of a PDT and a MPDT according to the received packet handling instruction (Pg.9: 3rd last para, QoS parameters required for the QoS processing characteristic of the QoS flow indicated by this QoS rule. The parameters are a flow type, priority level, packet delay budge. As mentioned above, the QoS rule is a packet handling instruction and packet delay budge/ PDT is one of the QoS parameters; therefore, PDT is created according to the packet handling instruction); and 
setting one of an existing PDT and an existing MPDT according to the received packet handling instruction (due to alternative language “at least one of” in the claim, examiner points one limitation only).

Regarding claim 26, the combination of BAE and Berger teaches all the features with respect to claim 21 as outlined above.
BAE further teaches 
wherein the receiving comprises receiving one or more quality of service (QoS) rules (As mentioned above, the QoS rule is a packet handling instruction; therefore, receiving the packet handling instruction is comprises receiving one or more QoS rule).

Regarding claim 27, the combination of BAE and Berger teaches all the features with respect to claim 21 as outlined above.
BAE further teaches
wherein the packet handling instruction are part of one or more quality of service (QoS) rules (As mentioned above, the QoS rule is a packet handling instruction).

Regarding claim 28, the combination of BAE and Berger teaches all the features with respect to claim 21 as outlined above.
BAE further teaches
wherein the packet handling instruction are based on a packet handling policy (PHP) indicating how to handle packets (Pg.8: second last line, The authorized QoS rule includes QoS flows to be used for a UE session; Pg.9: middle para, QoS rule to be used during UL traffic discrimination and QoS security).

Regarding claim 40, BAE teaches an apparatus (Title, METHOD AND APPARATUS FOR CONFIGURING QOS FLOW IN WIRELESS COMMUNICATION SYSTEM) comprising:
a processor (Pg.12: last para, controller); and 
non-transient machine readable memory (Pg.12: last para, memory) storing machine readable instructions which when executed by the processor configure a user equipment (Pg.12: last para and Pg.13: 1st para) for:
receiving a packet handling instruction for a quality of service (QoS) flow (Pg.9: middle para, SMF transfers to the UE a QoS rule to be used during UL traffic discrimination and QoS security; QoS rule transferred to the UE includes…. Here, the QoS rule is a packet handling instruction for a QoS flow) of a protocol data unit (PDU) session from a session management function (SMF) (Pg.11: para 3, The RAN having received one or a plurality of QoS profiles from one or a plurality of QoS flows transferred by a PDU session determines the number of data radio bearers (DRBs) to be used to transfer the QoS flows between the UE and the RAN. Here, QoS flow is associated with PDU session. Therefore, UE receives QoS flow of a PDU session from SMF); 
obtaining at least one of a packet delay threshold (PDT) (Pg.9: 3rd last para, QoS parameters required for the QoS processing characteristic of the QoS flow indicated by this QoS rule. The parameters are a flow type, priority level, packet delay budge. Here, packet delay budget is considered as a PDT; therefore, a PDT is obtained based on packet handling instructions) and a maximum packet delay threshold (MPDT) (due to alternative language “at least one of” in the claim, examiner points one limitation only) based on the packet handling instruction; and 
performing one of delivering and dropping a packet according to the packet handling instruction (Pg.11: 3rd last para, UE performs IP flow to QoS flow mapping by applying the UL QoS rule updated, and marks the QoS flow id ... The UE transfers the UL data packet to the RAN. Therefore, UE delivers a packet according to the QoS rule / packet handling instruction).
BAE does not specifically teach
wherein MPDT is larger than PDT.
However, Berger teaches (Title, Dynamic adjustment of AAL2 Timer_CU in voice and data multiplexing over AAL2 connections)
obtaining at least one of a packet delay threshold (PDT) ([0008], Timer_CU determines the maximum delay before a particular CPS-packet is scheduled for transmission in a cell; [0034], Timer_CU is preferably set according to the maximum latency of data from the most time sensitive application in a CPS_PDU. Here, Timer_CU is considered as PDT, as the timer corresponds to a latency/ delay of packet transmission and it is determined/ set based on the delay. Therefore, Timer_CU is a PDT) and a maximum packet delay threshold (MPDT) ([0037], MPDT is determined according to characteristic of the data, apart from the type of function and/or application producing and/or requiring that data); wherein MPDT is larger than PDT ( [0042], MPDT of the application providing the data for this new packet is larger than current value of Timer_CU; Claim 37: Timer_CU of each of ATM cell is settable to a value not greater than the MPDT timer value of CPS packet. therefore, MPDT is larger than PDT).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BAE as mentioned above and further incorporate the teaching of Berger. The motivation for doing so would have been to provide a method for selective transmission of time-sensitive data over an ATM (asynchronous transfer mode) network, which dynamically adjusts the value of the MPDT timer according to the state of the system in order to improve bandwidth usage (Berger, [0002] and [0035]).

Claims 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over BAE in view of Berger and further in view of KOHINATA et al. (KOHINATA hereinafter referred to KOHINATA) (US 2017/0098010 A1).

Regarding claim 22, the combination of BAE and Berger teaches all the features with respect to claim 21 as outlined above.
BAE does not specifically teach 
wherein the packet handling instruction comprises at least one of: 
a parameter indicating the UE not to discard a delayed measurement packet; and 
a parameter indicating the UE when to discard a delayed measurement packet.
However, KOHINATA teaches (Title, DATA INTEGRATION APPARATUS AND DATA INTEGRATION METHOD)
wherein the packet handling instruction comprises at least one of (due to alternative language “at least one of” in the claim, examiner points one limitation only): 
a parameter indicating the UE not to discard a delayed measurement packet; and 
a parameter indicating the UE when to discard a delayed measurement packet (Fig. 7, S120. [0113], When the data processing unit 52 determines not to store delayed measured data, the data processing unit 52 discard the delayed data; when the delayed measurement time point belongs to the DB storage period T2 (S111: no), the data processing unit 52 discards the delayed measured data).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAE and Berger as mentioned in claim 21 and further incorporate the teaching of KOHINATA. The motivation for doing so would have been to provide data integration apparatus that can appropriately process data transmitted after a delay (KOHINATA, [0008]).

Regarding claim 34, the combination of BAE and Berger teaches all the features with respect to claim 21 as outlined above.
BAE further teaches 
sending, to the SMF, a message comprising a packet handling indication (Pg.7: middle para, point 8. The SMF receives a QoS policy rule to be used by the UE. as mentioned above, QoS rule is a packet handling indication), wherein the packet handling instruction is based on at least the packet handling indication (Pg.7: middle para, point 10. QoS rule includes QoS flows to be used).
BAE does not specifically teach 
a packet handling indication indicating that a delayed packet should be dropped or delivered.
However, KOHINATA teaches (Title, DATA INTEGRATION APPARATUS AND DATA INTEGRATION METHOD)
a packet handling indication indicating that a delayed packet should be dropped or delivered (Fig. 7, S120. [0113], When the data processing unit 52 determines not to store delayed measured data, the data processing unit 52 discard the delayed data; when the delayed measurement time point belongs to the DB storage period T2 (S111: no), the data processing unit 52 discards the delayed measured data. Therefore, a delayed data/ packet is discarded/ dropped).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAE and Berger as mentioned in claim 21 and further incorporate the teaching of KOHINATA. The motivation for doing so would have been to provide data integration apparatus that can appropriately process data transmitted after a delay (KOHINATA, [0008]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over BAE in view of Berger and further in view of Shenoi (US 2007/0041324 A1).

Regarding claim 23, combination of BAE and Berger teaches all the features with respect to claim 21 as outlined above.
BAE does not specifically teach 
wherein the packet handling instructions comprises at least one of: 
a parameter indicating to drop or deliver a packet when a packet delay of the packet exceeds the PDT; and 
a parameter indicating to drop or deliver a packet when a packet delay of the packet exceeds the MPDT. 
However, Shenoi teaches (Title, Adaptive play-out buffers and adaptive clock operation in packet networks)
wherein the packet handling instructions comprises at least one of: 
a parameter indicating to drop or deliver a packet when a packet delay of the packet exceeds the PDT (due to alternative language “at least one of” in the claim, examiner points one limitation only); and 
a parameter indicating to drop or deliver (due to alternative language “or” in the claim, examiner points one limitation only) a packet when a packet delay of the packet exceeds the MPDT ([0007], some maximum delay threshold must be determined and packets with delay greater than this maximum are discarded. Therefore, when a packet delay of the packet exceeds a maximum threshold (i.e. MPDT), the packet is discarded/ dropped. This process of packet dropping is performed by using a drop-maximum-delayed packet criteria/ parameter. As the packet is dropped at the situation of delay greater than the MPDT; i.e. a parameter initiates/ indicates for this process to happen).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAE and Berger as mentioned in claim 21 and further incorporate the teaching of Shenoi. The motivation for doing so would have been to provide packet delay analysis in order to maximize subjective quality of the call (Shenoi, [0007]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over BAE in view of LIU (CN 100415043 C).

Regarding claim 35, BAE teaches a method (Title, METHOD AND APPARATUS FOR CONFIGURING QOS FLOW IN WIRELESS COMMUNICATION SYSTEM) by an application function (AF) for handling packets in a mobile wireless network (Pg.5: middle para, 5G system includes an application function (AF)), the method comprising: 
sending, to a policy control function (PCF), a request indicating one or more packet handling parameters for a quality of service (QoS) flow of a protocol data unit (PDU) session (Pg.8: middle para, PCF initiates a PDU-CAN session modification procedure upon policy decision triggered by DPI's traffic detection notification or upon AF requests; Pg.11: para 3, a plurality of QoS profiles from one or a plurality of QoS flows transferred by a PDU session determines the number of data radio bearers (DRBs) to be used to transfer the QoS flows between the UE and the RAN. Here, QoS flow is associated with PDU session; therefore, AF sends a request to PCF for one or more packet handling parameters for QoS flow of a PDU session), the one or more packet handling parameters indicating how to handle packets (Pg.8: second last line, The authorized QoS rule includes QoS flows to be used for a UE session; Pg.9: middle para, QoS rule to be used during UL traffic discrimination and QoS security). 
BAE does not specifically teach
receiving a response from the PCF based on the request.
However, LIU teaches (Title, A Method For Updating Service Quality Parameter Of The Method)
sending, to a policy control function (PCF), a request indicating a quality of service (QoS) flow (Fig.1 and description of Fig.1, step 102: application server (AF) decides to update the QoS parameter to the PDF when sending the QoS parameter update request; PCF receives the QoS parameter update request); and
receiving a response from the PCF based on the request (Fig.1 and description of Fig.1, step 103~104, policy decision function (PDF) update request after receiving the QoS parameter of the updated QoS parameter of itself, it sends QoS parameter update response message to the AF; PCF sends QoS parameter update response).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BAE as mentioned above and further incorporate the teaching of LIU. The motivation for doing so would have been to provide a method for updating service quality parameter to provide reliable service quality guarantee of each operator (LIU, abstract and technical field).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over BAE in view of LIU and further in view of Shenoi.

Regarding claim 36, combination of BAE and LIU teaches all the features with respect to claim 35 as outlined above.
BAE does not specifically teach 
the one or more packet handling parameters comprises at least one of: 
a parameter indicating to drop or deliver a packet when a packet delay of the packet exceeds the PDT; and 
a parameter indicating to drop or deliver a packet when a packet delay of the packet exceeds the MPDT. 
However, Shenoi teaches (Title, Adaptive play-out buffers and adaptive clock operation in packet networks)
the one or more packet handling parameters comprises at least one of: 
a parameter indicating to drop or deliver a packet when a packet delay of the packet exceeds the PDT (due to alternative language “at least one of” in the claim, examiner points one limitation only); and 
a parameter indicating to drop or deliver (due to alternative language “or” in the claim, examiner points one limitation only) a packet when a packet delay of the packet exceeds the MPDT ([0007], some maximum delay threshold must be determined and packets with delay greater than this maximum are discarded. Therefore, when a packet delay of the packet exceeds a maximum threshold (i.e. MPDT), the packet is discarded/ dropped. This process of packet dropping is performed by using a drop-maximum-delayed packet criteria/ parameter. As the packet is dropped at the situation of delay greater than the MPDT; i.e. a parameter initiates/ indicates for this process to happen).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAE and LIU as mentioned in claim 35 and further incorporate the teaching of Shenoi. The motivation for doing so would have been to provide packet delay analysis in order to maximize subjective quality of the call (Shenoi, [0007]).


Allowable Subject Matter
Claims 24 and 37 – 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Talebi Fard et al. (Pub. No. US 2019/0116631 A1) – “Control Plane Data Transmission” discloses enhanced features and functionalities in 5G systems, in which a session management function (SMF) receives a first message from an access and mobility management function (AMF). The first message indicates a request to configure a first session for a wireless device via the SMF and the AMF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474